      Case 2:19-cv-00193-TBM-MTP Document 155 Filed 01/25/21 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            EASTERN DIVISION


PENNYMAC LOAN SERVICES, LLC,                   CIVIL ACTION
                                               Case No: 2:19-cv-00193-TBM-
                            Plaintiff,         MTP

        -vs-

INNOVATED HOLDINGS, INC. dba                   PLAINTIFF PENNYMAC
SITCOMM ARBITRATION                            LOAN SERVICES, LLC’S
ASSOCIATION; MARK MOFFETT;                     MOTION TO STRIKE EEON’S
SANDRA GOULETTE; RONNIE                        PLEADINGS
KAHAPEA; MARK JOHNSON, KIRK
GIBBS; BRETT “EEON” JONES aka
EEON aka BRETT JONES aka BRETT
TORIANO JONES-THEOPHILIOUS aka
BRETT RANDOFF TORIANO KEEFFE
HENRY KANA-SHAPHEL
HITHRAPPES JONES-THEOPHILUS fka
KEEFE BRANCH; and RANCE MAGEE,

                            Defendants.



  PENNYMAC LOAN SERVICES, LLC’S MOTION TO STRIKE EEON’S
                      PLEADINGS



        COMES NOW, the Plaintiff, PennyMac Loan Services, LLC (“PennyMac”

or “Plaintiff”), by and through counsel, and files this Motion to Strike pursuant to

F.R.C.P. 12(f) showing unto the Court the following:


                                          1

136044.01923/125084428v.3
      Case 2:19-cv-00193-TBM-MTP Document 155 Filed 01/25/21 Page 2 of 6




        1.      On August 10, 2020, PennyMac filed its First Amended Complaint

(“FAC”), naming Brett “Eeon” Jones (“Eeon”) as a defendant in this matter. D.E.

83.

        2.      On October 9, 2020, the Clerk of the U.S. District Court for the

Southern District of Mississippi filed the Clerk’s Entry of Default against Eeon.

D.E. 92.

        3.      Thereafter, on January 4, 2021, defendant Brett “Eeon” Jones (“Eeon”)

filed three (3) pleadings that are the subject of this Motion to Strike: (1) his “Address

Change Update Change of Venue Demand” (“Motion for Change of Venue”) (D.E.

144, 01/04/2021); (2) a duplicate “Address Change Update Change of Venue

Demand” (D.E. 145, 01/04/2021); and (3) his “Clarification and Documentation of

the Record” (“Clarification”) (D.E. 146, 01/04/2021).

        4.      PennyMac moves the Court to strike these three (3) pleadings. The

Court properly entered a default against Eeon. Upon a proper showing that a party

has failed to plead or otherwise defend a case brought against her, the Clerk of the

Court is required to enter a default. F.R.C.P. 55(a). The Clerk’s Entry of Default of

October 9, 2020 against Eeon prevents him from entering any appearance or defense

in the case without further Court order. Robbins v. Walker, 2008 WL 341658, at *1

(S.D. Miss. Feb. 5, 2008). After the default was entered by the Clerk, Eeon was

prohibited from filing his Motion for Change of Venue or Clarification, or appearing

                                           2

136044.01923/125084428v.3
      Case 2:19-cv-00193-TBM-MTP Document 155 Filed 01/25/21 Page 3 of 6




in the case in any manner, until he obtained leave of Court or obtained relief from

the Clerk’s Entry of Default. Lamarr v. Chase Home Finance, LLC, 2008 WL

4057208, at *1 (N.D. Miss. Aug. 26, 2008).

        5.      Because Eeon failed to file a timely response to the FAC, or to obtain

permission to file his untimely pleadings or obtain relief from the Clerk’s Entry of

Default, PennyMac’s Motion to Strike should be granted. Lamarr v. Chase Home

Finance, LLC, 2008 WL 4057208, at *2.

        6.      For the reasons set forth above, and as set forth in the Memorandum in

Support of PennyMac’s Motion to Strike, PennyMac submits that its Motion is well-

taken and should be granted.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff PennyMac Loan

Services, LLC respectfully requests this Court to enter an Order granting its Motion

to Strike, and for such other relief as the Court deems appropriate.

 Dated:          January 25, 2021

                                            Respectfully submitted,


                                         /s/ Jessica A. McElroy
                                         Cheryl S. Chang (admitted pro hac vice)
                                         chang@blankrome.com
                                         Nicole Bartz Metral (admitted pro hac vice)
                                         nbmetral@blankrome.com
                                         Jessica A. McElroy (admitted pro hac vice)
                                         jmcelroy@blankrome.com

                                         BLANK ROME LLP
                                            3

136044.01923/125084428v.3
      Case 2:19-cv-00193-TBM-MTP Document 155 Filed 01/25/21 Page 4 of 6




                                    2029 Century Park East, 6th Floor
                                    Los Angeles, California 90067-2907
                                    Telephone: 424.239.3400
                                    Facsimile: 424.239.3434

                                    Harris F. Powers III
                                    hpowers@upshawwilliams.com
                                    Steven C. Cookston
                                    scookston@upshawwilliams.com

                                    Upshaw, Williams, Biggers & Beckham,
                                    LLP
                                    309 Fulton Street
                                    Post Office Drawer 8230
                                    Greenwood, MS 38935-8230
                                    Telephone: 662.455.1613
                                    Facsimile: 662.453.9245

                                    Counsel for Plaintiff




                                      4

136044.01923/125084428v.3
      Case 2:19-cv-00193-TBM-MTP Document 155 Filed 01/25/21 Page 5 of 6




                                PROOF OF SERVICE
STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
      I am employed in the county of Los Angeles, State of California. I am over
the age of 18 and not a party to the within action; my business address is BLANK
ROME LLP, 2029 Century Park East, 6th Floor, Los Angeles, California 90067.
On January 15, 2021, I served the foregoing document(s): PLAINTIFF
PENNYMAC LOAN SERVICES, LLC’S MOTION TO STRIKE EEON’S
PLEADINGS, on the interested parties in this action addressed and sent as
follows:

                            SEE ATTACHED SERVICE LIST
  BY ENVELOPE: by placing  the original  a true copy thereof enclosed in
   sealed envelope(s) addressed as indicated and delivering such envelope(s):
  BY CERTIFIED MAIL: I caused such envelope(s) to be deposited in the
   mail at Los Angeles, California with postage thereon fully prepaid to the office
   or home of the addressee(s) as indicated. I am “readily familiar” with this
   firm’s practice of collection and processing documents for mailing. It is
   deposited with the U.S. Postal Service on that same day, with postage fully
   prepaid, in the ordinary course of business. I am aware that on motion of party
   served, service is presumed invalid if postal cancellation date or postage meter
   date is more than one day after the date of deposit for mailing in affidavit.
  BY E-MAIL OR ELECTRONIC TRANSMISSION (EMAIL): Based on a .
   court order or an agreement of the parties to accept service by e-mail or
   electronic transmission, I caused the document(s) listed above to be
   transmitted to the person(s) at the e-mail address(es) as indicated. I did not
   receive, within a reasonable time after the transmission, any electronic
   message or other indication that the transmission was incomplete or
   unsuccessful.
  BY FEDEX: I caused such envelope(s) to be deposited in a box or other
   facility regularly maintained by FedEx, an express service carrier, or delivered
   to a courier or driver authorized by said express service carrier to receive
   documents in an envelope designated by the said express service carrier,
   addressed as indicated, with delivery fees paid or provided for, to be
   transmitted by FedEx.
  FEDERAL: I declare that I am employed in the office of a member of the bar
   of this court at whose direction service was made.

        Executed on January 25, 2021, at Los Angeles, California.



                                             Hannah No
                                         5

136044.01923/125084428v.3
      Case 2:19-cv-00193-TBM-MTP Document 155 Filed 01/25/21 Page 6 of 6




                               SERVICE LIST
      Pennymac Loan Services, LLC v. Sitcomm Arbitration Association, et al.;
                      Case No. 2:19-cv-00193-KS-MTP
 BY CERTIFIED MAIL:
 Ronnie Kahapea                              Defendant
 P.O. Box 875
 Volcano, HI 96785

 BY FEDEX:
 Mark Johnson                                Defendant
 451 May Lane
 Louisa, VA 23093
 Kirk Gibbs                                  Defendant
 4115 Lawrenceville Rd.
 PMB 8119
 Lilburn, GA 30047
 Sandra Goulette                             Defendant
 3007 Crescent Hill Drive
 Laurel, MS 39440
 Mark Moffett                                Defendant
 345 Coon Jeffcoat Road
 Soso, MS 39480
 Rance Magee                                 Defendant
 11294 Rose Road
 Emmett, MI 48022
 Innovated Holdings, Inc. dba                Defendant
 Sitcomm Arbitration Assocation
 C/O Registered Agents, Inc.
 30 N. Gould Street, Suite R
 Sheridan, WY 82801
 Brett “Eeon” Jones                          Defendant
 304 South Jones Boulevard
 Unit Eeon-1967
 Las Vegas, NV 89107




                                         6

136044.01923/125084428v.3
